Citation Nr: 0922772	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than January 26, 
2000, for the award of a total rating for compensation based 
upon individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO awarded 
entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities, effective June 13, 2001.  The Veteran perfected 
an appeal to the Board for an earlier effective date.  

2.  A February 2004 Board decision granted entitlement to an 
effective date of January 26, 2000, for the award of a total 
rating for compensation based upon individual unemployability 
due to service-connected disabilities.

3.  In August 2005, a motion for reconsideration of the 
February 2004 Board decision was denied.  

4.  The Veteran's freestanding claim for an earlier effective 
date is barred.


CONCLUSIONS OF LAW

1.  The February 2004 Board decision is final, and the 
current appeal provides no basis to assume jurisdiction of a 
claim of entitlement to an effective date prior to January 
26, 2000, for the award of a total rating for compensation 
based upon individual unemployability due to service-
connected disabilities.  38 U.S.C.A. §§ 5103, 5103A(f), 5108, 
7104(b) (West 2002 & Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.  The criteria for dismissal of an appeal due to the 
failure to allege a specific error of fact or law in the 
determination being appealed have been met.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. §§ 20.200, 20.201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As will be discussed in more detail below, the VCAA is not 
applicable to the Veteran's appeal.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).  Therefore, further discussion of the 
VCAA is not warranted.

Analysis

The Veteran claims entitlement to an effective date earlier 
than January 26, 2000, for the award of a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for increase (which includes a claim 
for individual unemployability) shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a); 
see 38 C.F.R. § 3.400.  An effective date for a claim for 
increase may also be granted prior to the date of claim if it 
is factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2).

When the Board adjudicates a claim, the decision on that 
claim becomes final unless the Chairman determines that 
reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).

A November 2001 rating decision awarded entitlement to a 
total rating for compensation based upon individual 
unemployability, effective June 13, 2001.  In December 2001, 
the Veteran submitted a notice of disagreement regarding the 
effective date assigned, arguing that he warranted an 
effective date going back to 1997.  

In a February 2004 decision, the Board assigned an effective 
date of January 26, 2000, for the award of a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities .  It determined, however, 
that an effective date earlier than January 26, 2000, was not 
warranted.  The Board's decision was effectuated in a 
February 2004 rating decision.  In the March 2004 
notification sent to the Veteran, it stated that if he 
disagreed with the decision, he should write to VA and tell 
it why.  It also told him he had one year to appeal the 
decision.  It provided him with VA Form 4107, which explained 
in more detail his right to appeal.

In August 2004, the Veteran submitted a notice of 
disagreement to the Secretary of VA at VA's headquarters in 
Washington, D.C., arguing he felt he warranted an earlier 
effective date.  

The Board has carefully reviewed the evidence of record and 
finds that the Veteran's August 2004 "notice of 
disagreement" is a "freestanding" claim for an earlier 
effective date.  The February 2004 Board decision that 
considered the Veteran's claim for an earlier effective date 
for the award of a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities and awarded him an earlier effective date of 
January 26, 2000, is final.  38 U.S.C.A. § 7104.  The 
finality of the February 2004 Board decision can be overcome 
only by a request for a revision based on clear and 
unmistakable error.

The Veteran was informed of the necessity to allege clear and 
unmistakable error in the February 2004 Board decision in the 
June 2006 statement of the case.  See June 9, 2006, Statement 
of the Case.  The Veteran has not alleged clear and 
unmistakable error in the February 2004 Board decision.  He 
did, however, file a motion for reconsideration of that 
decision, but that motion was denied in August 2005.  

The Veteran's current challenge to the effective date of the 
award of a total rating for compensation based upon 
individual unemployability is barred.  Rudd, 20 Vet. App. at 
300 (freestanding claim for earlier effective dates vitiates 
the rule of finality).  In Rudd, the United States Court of 
Appeals for Veterans Claims (Court), held that the proper 
disposition of a free-standing claim for an earlier effective 
date claim was dismissal.  Id.  The Board is authorized to 
dismiss any appeal that fails to allege an error of fact or 
law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.302.  
Accordingly, this appeal is dismissed.

VA should not have advised the Veteran in the March 2004 
notification letter that he could appeal that decision, since 
the rating decision was effectuating the Board's decision, 
which was final on all regional offices.  38 U.S.C.A. 
§ 7104(b).  However, "[e]rroneous advice given by a 
government employee cannot be used to estop the government 
from denying benefits."  McTighe v. Brown, 7 Vet. App. 29, 
30 (1994).

Finally, the RO properly informed the Veteran in an October 
2004 letter that his August 2004 notice of disagreement could 
not be construed as a notice of appeal to the Court, as it 
was submitted more than 120 days after the date of the 
February 2004 Board decision.  See Bobbitt v. Principi, 
17 Vet. App. 547, 554 (2004) (per curiam order) (allowing 
equitable tolling when a notice of appeal is timely filed 
with the Board or the RO that adjudicated the veteran's 
claim).  


ORDER

The appeal is dismissed.

________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


